Citation Nr: 1129350	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD), with anxiety and memory loss.

4.  Entitlement to service connection for arthritis of the right hand.

5.  Entitlement to service connection for arthritis of the left hand.

6.  Entitlement to service connection for a headache disability.

7.  Entitlement to an initial rating, in excess of 0 percent, for a bilateral hearing loss disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Columbia, South Carolina, VA Regional Office (RO).

This case has previously come before the Board.  In September 2008, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that the claims certified on appeal include not only entitlement to service connection for PTSD, but also anxiety disorder and memory loss.  In light of  the June 2009 VA examination report attributing mild to moderate symptoms of PTSD to service, with symptoms noted to include anxiety and impaired short-term memory and concentration, the claims in regard to psychiatric symptoms have been rephrased as reflected on the title page to reflect the grant herein.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestations under various diagnoses is to be avoided).  The Board notes that the degree of impairment due to the relevant symptoms is for consideration in the evaluation assigned following the AOJ's implementation of the grant herein.  

The Veteran was afforded a personal hearing before a hearing officer at the RO in April 2006.  He testified before the undersigned Veterans Law Judge in June 2008.  A transcript of each of the hearings has been associated with the claims file.  

The Board notes that in June 2011, the Veteran waived initial AOJ consideration of evidence submitted since the issuance of a November 2010 supplemental statement of the case.  

The issues of entitlement to service connection for headaches, a right foot disorder, a left foot disorder, right hand arthritis, and left hand arthritis, as well as an initial evaluation in excess of 0 percent for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent and probative evidence tending to establish PTSD with anxiety and impaired short-term memory and concentration is a result of an in-service stressful experience.   


CONCLUSION OF LAW

PTSD with anxiety and impaired short-term memory and concentration was incurred in active service.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by changing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes substantial compliance with the September 2008 remand.  Additional records were obtained, the Veteran was afforded a VA examination, and the claim was readjudicated.  In addition, the Board finds the June 2009 VA examination report and opinion to be adequate.  Consequently, the Board is able to proceed with a determination.

The Veteran asserts PTSD, with symptoms to include anxiety and memory loss, is a result of service.  The Board notes that the scope of a mental health disability claim include any mental disability that may be reasonable encompassed by the claimant's description of the claim, reported symptoms, and other information.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Having considered the evidence, a finding in favor of service connection is supportable.  

The Veteran states that PTSD is a result of having almost been run over by a tank on two different occasions during service, once while lying in a prone position on the ground during a live fire exercise at night, and once having been side swiped by a gamma goat at which time he sustained lacerations to his hand.  Transcript at 8-12 (2008).  In a February 2006 stressor statement, he noted that the incident involving one tank (a Sherman tank) occurred in approximately1978 or 1979, and that the incident involving a gamma goat occurred in approximately 1979 or 1980, noting that he had had anxiety and PTSD since the incidents, with symptoms to include flashbacks. 

The Board notes that there is both positive and negative evidence in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The June 2009 VA examiner reported that the Veteran met the criteria for a diagnosis of PTSD, with symptoms noted to include anxiety and impaired short-term memory and concentration, and stated that it is at least as likely as not that PTSD is related to the in-service incident involving a tank.  The Board notes that while the incident is not specifically documented in the service records, the Veteran is competent to report what happened in service, and his consistent report of the incident, to include as reflected in VA records, dated in September 2005, November 2005, and December 2008, as well in the "Psychiatric Assessment for VA SSD Benefits", tends to corroborate the Veteran's account of the in-service stressor.  

In further support of a finding in favor of service connection is not only the November 2009 VA opinion concurring with the June 2009 opinion, but also the June 2009 VA neurologic examination report in which it is noted that the Veteran's  difficulty maintaining attention and concentration to a task is more in keeping with his depression, a history of which was noted since service in an April 2006 VA record.  In addition, a May 2011 private medical opinion to the effect that the Veteran's PTSD, with symptoms noted to include anxiety and flashbacks, is secondary to an in-service stressor.  Further, VA records, dated in September 2005 and November 2005 reflect PTSD and stressors are noted to include a tank incident during service.  

The Board notes that while the record reflects post-service stressful experiences, a December 2008 VA record notes an onset of PTSD symptoms during service with aggravation due to post-service stressors.  In finding sufficient evidence to adequately corroborate the Veteran's claimed in-service stressor upon which PTSD has been diagnosed, the Board has considered not only the Veteran's report of the stressor contemporaneous with the filing of the original claim in this case, but also the medical evidence in support thereof.  See e.g., Menegassi v. Shinseki, No. 2010-7091 (Fed. Cir. Apr. 21, 2011) (medical opinion that there is PTSD due to personal assault must be considered as part of the corroboration analysis).  

To the extent that it has been asserted that memory loss is attributable to a documented laceration injury to the head during service as a result of being hit in the head with an axe handle, the June 2009 VA neurologic examination report notes no evidence of traumatic brain injury.  Regardless, the evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14.  

In this case, there is competent evidence tending to establish PTSD with anxiety and impaired short-term memory loss and concentration, is related to an in-service stressor, and resolving all doubt in the Veteran's favor, a finding in favor of service connection is supportable.  Thus, service connection for PTSD is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for PTSD with anxiety and impaired short-term memory and concentration is granted.  


REMAND

As reflected in the AOJ's May 2011 examination request, the issue of entitlement to service connection for headaches was remanded for an opinion as to whether headaches are related to service or service-connected disability.  The Board notes that the Veteran was afforded VA examinations, and while the June 2009 neurologic examination report notes, "there is a record in 1978 of [the Veteran] being struck in the head with an ax[e] handle", service treatment records document the incident occurred in November 1979.  In addition, in an October 2010 addendum to the June 2009 examination report and opinion, it is noted that the Veteran's claims file was reviewed, and the examiner stated the following:

The Veteran served in the military between 1977 and 1980.  There is no report of the entrance physical examination, but there is a report that at the time of entry into the military, the Veteran received a waiver for preexisting sinus disease.  There is no mention of headache.  

The service entrance examination report associated with the claims file is dated December 22, 1976, as noted in the Board's September 2008 remand.  In addition, on the accompanying medical history to the December 1976 service entrance examination report, the following was noted:

1-18-77 - Examinee now states that he has had headaches since his high school days - Headaches occur "@ every 4 Hrs" - Examinee obviously does not want to enter service - Is now taking penicillin for probable sinusitis - will get Dr's Report - 

Service department records, dated on January 18, 1977, note the nature of the claimed disease as, "Sinusitis & Headaches", and the Report of Past Medical Examination/Treatment reflects findings to include acute sinusitis and right temporal area tenderness.  

The October 2010 addendum further notes, in pertinent part, as follows:

Therefore, the opinion that I can offer at this time is that there is no compelling evidence in his active-duty military health records, or on two prior examinations that the Veteran has a headache, and certainly with that in mind, there is no compelling evidence that he did have a headache while he was in the military.  

An October 1978 service treatment record reflects complaints of headache for two days with a history of upper respiratory infection, as noted in the Board's September 2008 remand.  The assessments entered were sinusitis and "R/O AFL".  

The Board notes that while the June 2009 VA neurologic examination report notes no evidence of traumatic brain injury and no evidence of a neurologic disorder, the Board is not bound to accept medical opinions where the opinion is based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  An opinion based upon an inaccurate factual basis is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

In addition, the Board notes that the Veteran is competent to state that he has headaches, and while that the 10 percent evaluation assigned for service-connected sinusitis in the October 2008 rating decision contemplates headache, the requested opinion as to whether the headaches claimed on appeal are related to service-connected sinusitis was not provided.  

The Board notes that a February 2009 VA record notes a side effect of a medication the Veteran was prescribed for psychiatric symptoms was headaches.  Service connection for PTSD is herein granted.  

In regard to the June 2009 VA examination report pertaining to the hands and feet, the diagnoses entered were degenerative joint disease of both hands, and left foot degenerative joint disease, as well as pes planus, plantar fasciitis and Achilles tendonitis of each foot.  The examiner concluded it is not at least as likely as not that arthritis of the hands or any identified foot disorder is related to service noting the in-service injuries were remote, as well as and normal findings at separation.  The Board notes that in his original September 2005 claim, the Veteran stated he has had continuing symptoms since service, and the June 2009 VA examination report notes he had been a crane operator until 1997 and a history of his hands limiting his work was noted.  

The Board notes that service connection for a current disability is not precluded where relevant findings were normal at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's in-service disease or injury and his current disability.  Service connection basically means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

In addition, the Board notes that while the examiner stated that service treatment records document a sprain of only the left foot on one occasion, a June 1979 service treatment record reflects a sprained right foot, and it was noted that he had twisted his feet playing soft ball.  In addition, and as noted in the September 2008 Board remand, a September 1978 service treatment record reflects complaints of a painful instep for one year following an injury in a game of football, and x-ray examination of the right ankle in January 1979 was noted to show soft tissue swelling of the lateral malleolus.  Further, while the June 2009 VA examination report further notes only one episode of hand trauma during service, treatment records reflect complaints of having hit his left hand on a gamma goat the previous day in October 1979, and findings on examination included no soft tissue swelling and subjective tenderness over the 5th metacarpal, and the assessment was contusion.  In addition, a December 1979 record reflects complaints of multiple trauma and pain to the hands.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  In this case, the Board finds the June 2009 VA examination reports and opinions are inadequate for a determination in regard to the claimed disorders on appeal.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraphs number 1 and 2 below, in regard to the etiology of the claimed disorders on appeal.  

The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The provisions of 38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  That is, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In addition, the Board notes that the Veteran was afforded a VA audiology examination in July 2006 and VA records associated with the claims file following the September 2008 remand reflect hearing aids were issued in January 2007.  The Board notes that while remand is not required due to the mere passage of time when an otherwise adequate VA examination has been accomplished, in light of the circumstances in this case, the Veteran should be afforded an examination to determine the current degree of impairment due to service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an examiner, other than the June 2009 VA neurologic examiner, to determine the nature and existence of headaches claimed on appeal.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand and the September 2008 remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide a medical opinion as to whether there is evidence that any identified headaches (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether any such disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified headache disorder at any time during the relevant period, is related to active service, or is proximately due to or been chronically worsened by service-connected disability, to include sinusitis and/or medication for service-connected PTSD.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for a VA orthopedic examination with an examiner, other than the VA examiner who accomplished the June 2009 VA examination pertaining to the feet and hands, to determine the nature and etiology of the right and left foot and right and left hand disorders claimed on appeal.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand and the September 2008 remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide a medical opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that foot or hand arthritis had an onset during service or within the initial year after separation or is otherwise related to service, and/or whether any identified disorder of the right foot or left foot or right or left hand is related to active service, or is proximately due to or been chronically worsened by service-connected disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for a VA audiologic examination to determine the degree of impairment due to service-connected bilateral hearing loss.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.   If any increase in the degree of impairment is identified during the relevant period, the examiner should report the date of any increase, to the extent possible.  A complete rationale should accompany all opinions provided.

4.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


